Gardner, J.
The bill of exceptions does not state that Appleton D. Parmenter, the officer assaulted, was a constable. The indictment alleges that he was a constable, and, if such officer, he must have been elected at the annual town meeting. Pub. Sts. c. 27, § 78. It appears by the bill of exceptions that he was appointed a special police officer of the town, among other things, for the surveillance of the hotel of Sydney L. Liscomb. If he was a constable, he acquired no additional authority from his appointment as police officer, for such officer may have any or all the powers of a constable except the power of serving civil process. Pub. Sts. c. 27, § 85. If Parmenter was a constable, the jury might infer from the time and manner of his election, and from the fact that the defendants had lived in the town many years, and knew Parmenter and Brewer, and were well known by them, that Parmenter was a constable ; and, from the other evidence reported, that he was in the lawful execution of his office.
*533If Parmenter was not a constable, but was a special police officer, appointed by the selectmen for the performance of special duty, we think that the instructions given to the jury were correct. There was evidence tending to show that the defendants, with Liscomb, were watching for the appearance of Brewer and Parmenter, and that when these officers, in the performance of their duty, came opposite the house of Liscomb, they were assaulted by the defendants, and the billy of Parmenter was wrested from his hands. The acts of the defendants, the manner in which Brewer and Parmenter'were accosted, the declarations and admissions of the defendants at the trial, their knowledge of Parmenter, the fact that the house of Liscomb was unlicensed and a place of common resort, and that Parmenter’s duty as an officer was to watch it, were facts which were properly submitted to the jury, and from which the jury might infer “ that the defendants knew that Parmenter was an officer, as alleged in the indictment, and that he was in the lawful execution of his office.” Commonwealth v. Kennedy, 136 Mass. 152. Commonwealth v. Hurley, 99 Mass. 433.

Exceptions overruled.